DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021, has been entered.

Acknowledgments
In the reply, filed on December 23, 2021, Applicant requested the consideration of the amendment of November 29, 2021. The amendment is now considered.
Applicant amended claims 1 and 9.
Currently, claims 1-14 are under examination.

Specification
The abstract of the disclosure is objected to because:
In line 4, “defining” should be changed to “defines”
In line 8, “the first plunger shaft lumen” should be changed to “a first plunger shaft lumen of a first plunger shaft of the first plunger”
In line 9, “the first plunger channel” should be changed to “a first plunger channel of the first plunger”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
	In regards to claim 1, line 1, “A syringe, comprising” should be changed to “A syringe comprising”.
	In regards to claim 9, line 1, “A medication delivery system, comprising” should be changed to “A medication delivery system comprising”.
	In regards to claim 9, line 2, “a syringe, comprising” should be changed to “a syringe comprising”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	In regards to claim 1, lines 6-8 recite: “the first plunger comprising:… a first plunger shaft extending from the first plunger”. It is unclear how the first plunger shaft can be a component of the first plunger and also extend from the first plunger. Figure 9 shows the first plunger shaft 346 extending from the first plunger 340; however, the first plunger shaft 346 is not also a component of the first plunger 340. Claims 2-8 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, lines 14-15 recite: “the second plunger comprising: a second plunger shaft extending from the second plunger”. It is unclear how the second plunger shaft can be a component of the second plunger and also extend from the second plunger. Figure 9 shows the second plunger shaft 356 extending from the second plunger 350; however, the second plunger shaft 356 is not also a component of the second plunger 350. Claims 2-8 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 9, lines 7-9 recite: “the first plunger comprising:… a first plunger shaft extending from the first plunger”. It is unclear how the first plunger shaft can be a component of the first plunger and also extend from the first plunger. Figure 9 shows the first plunger shaft 346 extending from the first plunger 340; however, the first plunger shaft 346 is not also a component of the first plunger 340. Claims 10-14 are rejected by virtue of being dependent upon claim 9.
	In regards to claim 9, lines 15-16 recite: “the second plunger comprising: a second plunger shaft extending from the second plunger”. It is unclear how the second plunger shaft can be a component of the second plunger and also extend from the second plunger. Figure 9 shows 
	In regards to claim 14, lines 1-4 recite: wherein the first plunger further comprises “at least one check valve disposed within the first plunger channel, wherein the at least one check valve permits fluid flow from the second flow path to the first chamber and prevents fluid flow from the first chamber to the second flow path”. It is unclear how the at least one check valve disposed within the first plunger channel would permit fluid flow from the second flow path to the first chamber and prevent fluid flow from the first chamber to the second flow path. Figure 9 shows the at least one check valve 396 disposed within the first plunger channel 395; however, the path from the second flow path 322 to the first chamber 342 does not include the at least one check valve 396. Thus, it is unclear how the at least one check valve 396 would permit fluid flow from the second flow path 322 to the first chamber 342 and prevent fluid flow from the first chamber 342 to the second flow path 322. Note: Examiner attempted to contact attorney M. Todd Hales by telephone calls/voicemail messages on March 16, 2022, and March 17, 2022, in order to request clarification with respect to claim 14; however, the telephone calls/voicemail messages have not been returned. In the interest of advancing prosecution, Examiner is making said 35 USC 112(b) rejection of claim 14.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Chebator et al (US 8,430,843) teaches a syringe (Figures 1-7, syringe assembly 10) comprising: a syringe body (syringe body 12) defining a syringe cavity (reservoir 24) and a syringe port (fluid outlet 26), a first plunger (mixing element 18) comprising: a first plunger channel (one of orifices 56) extending through the first plunger, and a first plunger shaft (cannula 16) defining a first plunger shaft lumen (channel 21). However, Chebator et al does not teach an inner tube comprising an inner tube lumen, the inner tube extending from the syringe port into the first plunger shaft lumen, wherein the inner tube and the first plunger shaft lumen define an annulus therebetween, the annulus in fluid communication with the first plunger channel and the annulus permits fluid communication between the syringe port and the first plunger channel.
	Thus, independent claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Dependent claims 2-8 would be allowable if rewritten or amended to overcome the 

	In regards to independent claim 9, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medication delivery system, as claimed, specifically including an inner tube comprising an inner tube lumen, the inner tube extending from the syringe port into the first plunger shaft lumen, wherein the inner tube and the first plunger shaft lumen define an annulus therebetween, the annulus in fluid communication with the first plunger channel and the annulus permits fluid communication between the syringe port and the first plunger channel; and a tubing defining a first flow path and a second flow path, wherein the first flow path is separated from the second flow path by a tubing wall, the first flow path is in fluid communication with the first chamber, and the second flow path is in fluid communication with the annulus.
	Chebator et al teaches a medication delivery system (Figures 1-7) comprising: a syringe (syringe assembly 10) comprising: a syringe body (syringe body 12) defining a syringe cavity (reservoir 24) and a syringe port (fluid outlet 26), a first plunger (mixing element 18) defining a first chamber (portion of reservoir 24 between fluid outlet 26 and mixing element 18) in the syringe cavity, the first plunger comprising: a first plunger channel (one of orifices 56) extending through the first plunger, and a first plunger shaft (cannula 16) defining a first plunger shaft lumen (channel 21). However, Chebator et al does not teach an inner tube comprising an inner tube lumen, the inner tube extending from the syringe port into the first plunger shaft lumen, wherein the inner tube and the first plunger shaft lumen define an annulus therebetween, the annulus in fluid communication with the first plunger channel and the annulus permits fluid 
	Thus, independent claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Dependent claims 10-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, by virtue of being dependent upon independent claim 9.

Conclusion                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783